United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3092
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Cordell Sawyer,                          *     [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: February 6, 2004

                                   Filed: February 12, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Cordell Sawyer appeals the district court’s* denial of Sawyer’s 18 U.S.C.
§ 3583(e)(1) motion to terminate supervision. After carefully reviewing the record,
we conclude the district court considered the relevant sentencing factors, see id., and
thus did not abuse its discretion, see United States v. Jeanes, 150 F.3d 483, 484 (5th
Cir. 1998) (recognizing § 3583(e)(1) confers broad discretion on district court).
Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      *
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.